Citation Nr: 0923953	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January to July 1985 
and from February to May 1990.  He also has had additional 
service in the Army National Guard, including on active duty 
for training (ACDUTRA).

This appeal to the Board of Veterans Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When filing his claim for bilateral hearing loss in May 2006, 
the Veteran also alleged he had bilateral tinnitus as a 
result of his military service.  The RO, however, has not 
adjudicated this additional claim for tinnitus, much less 
denied it and the Veteran responded by timely appealing this 
additional claim to the Board.  So the Board does not have 
jurisdiction to consider this additional issue and, 
therefore, is referring this additional claim to the RO for 
appropriate development and consideration.  See 38 C.F.R. § 
20.200 (2007).  See, too, Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction over an issue 
not yet adjudicated by the RO).  


FINDING OF FACT

There is no indication the Veteran had bilateral hearing loss 
during service or sensorineural hearing loss within one year 
after his discharge or even for several years after.  There 
also is no competent and credible evidence otherwise linking 
his current sensorineural hearing loss to his military 
service and, irrespective of that, he does not have 
sufficient hearing loss in his right ear, in particular, to 
be considered an actual disability by VA standards.




CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss due to 
disease or injury incurred during or aggravated by his 
military service and his hearing loss may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC).  In that instance, the intended purpose of the notice 
is not frustrated and the Veteran is given the opportunity to 
participate in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice concerning any element of a claim 
is presumed prejudicial, and VA then bears the burden of 
rebutting this presumption.  However, a recent Supreme Court 
case, Shinseki v. Sanders, 556 U. S. ___ (2009), reversed the 
Federal Circuit's holding.  The Supreme Court held that the 
Federal Circuit placed an "unreasonable evidentiary burden 
upon the VA..." by creating a presumption of prejudice with 
regard to deficient VCAA notice.  (slip. op. at 11).  The 
Supreme Court stated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency in notifying a Veteran about what further 
information was necessary to substantiate his claim had a 
"natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence the VA would obtain and 
what portions the Veteran must provide did not.  (slip. op. 
at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

        

A.  Duty to Notify

A letter satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006.  
The letter informed him of the evidence required to 
substantiate his claim.  Additionally, the letter notified 
him of his and VA's respective responsibilities in acquiring 
supporting evidence.  The letter also complied with Dingess 
by discussing the downstream disability rating and 
effective date elements of his claim.  As well, the RO sent 
that letter before initially adjudicating his claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); see also Mayfield IV and Prickett, 
supra.  

B.  Duty to Assist

VA also fulfilled its duty to assist the Veteran by 
collecting all relevant evidence in support of his claim, 
which was obtainable.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in a disability compensation (service connection) 
claim, VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service 
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The RO obtained the Veteran's service treatment 
records (STRs) and arranged for a VA compensation examination 
for a medical nexus opinion concerning the cause of his 
bilateral hearing loss- including, in particular, in terms 
of whether it is attributable to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is 
satisfied that VA has provided all assistance required by the 
VCAA and appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

A.  Governing Laws and Regulations for Service Connection

The Veteran claims he has bilateral hearing loss due to 
acoustic noise trauma during service. 

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Organic diseases of the nervous system - such as 
sensorineural hearing loss - will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
However, this presumption is rebuttable by probative evidence 
to the contrary.
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  



A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatolgy demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  In order to establish a showing of chronic 
disease in service, or within a presumptive period per § 
3.307, a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the Veteran's claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, issues concerning reasonable doubt are 
resolved in the Veteran's favor.  38 CFR § 3.102.  

The threshold for normal hearing is from zero to 20 decibels, 
with higher threshold levels indicating some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present.  Service connection is possible if such 
current hearing loss disability can be adequately linked to 
military service.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(22), (24) (West 2002); 
38 C.F.R. § 3.6(a), (c) (2008).

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from injury (but not 
disease) incurred in the line of duty.  38 U.S.C.A. 
§ 101(23), (24); 38 C.F.R. § 3.6(a), (d).  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty or ACDUTRA or from injury (but not 
disease) incurred or aggravated while performing INACDUTRA.  
Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a).  ACDUTRA includes full time duty 
performed by members of the Armed Forces Reserves or the 
National Guard of any state.  38 C.F.R. § 3.6(c).  INACDUTRA 
includes duty other than full time duty performed by a member 
of the Reserves or the National Guard of any state.  
38 C.F.R. § 3.6(d).

There is no disputing that the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof of the existence of current 
hearing loss disability for his left ear; however, the same 
cannot be said for his right ear.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  In the audiological evaluation from the December 
2007 VA examination, the Veteran's pure tone threshold levels 
over 26 decibels and speech recognition ability of 84 percent 
for the left ear meets the requirements for hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  But the readings 
for his right ear do not meet these regulatory requirements 
with less than 26 decibels for all puretone threshold levels 
and 96 percent for speech recognition ability.  



Therefore, concerning the Veteran's claim of hearing loss in 
his right ear, there simply is no medical evidence confirming 
he currently has this disability.  As mentioned, proof of 
current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only 
may be awarded to an applicant who has disability on the date 
of application, not for past disability).  

According to the medical opinion given following the VA 
compensation examination, the evaluating physician determined 
there was mild sensorineural hearing loss in the Veteran's 
left ear and clinically normal hearing in his right ear.  
These findings are sufficient to prove the existence of a 
current diagnosis of hearing loss in the left ear, but again, 
not in the right ear. 

The Veteran had periods of National Guard service before and 
after his verified periods of active military duty, which 
appear to have included periods of ACDUTRA (active duty 
during training).  His assertions of acoustic trauma are 
deemed credible considering his National Guard service 
personnel records state he was a Rifle Platoon Leader, with a 
great deal of exposure to weapons fire and mortars.  Even 
conceding acoustic trauma during service, including periods 
of active duty and ACDUTRA, the Veteran's STRs all indicate 
normal hearing.  38 C.F.R. § 3.303(b).  Therefore, the weight 
of the objective medical evidence is against the Veteran's 
claim of bilateral hearing loss.  Hensley, 5 Vet. App. at 
159. 

Most significantly, the National Guard and active duty STRs 
show a lack of any complaint, treatment, or diagnosis of 
bilateral hearing loss.  38 C.F.R. § 3.303(b).  In the 
absence of any complaints of bilateral hearing loss during 
service, his service treatment records provide evidence 
against this claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  Therefore, there is no competent medical evidence 
showing incurrence of this disability during service.

Consequently, the determinative issue is whether the 
Veteran's current hearing loss is attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
it is in this respect that the Veteran's claim fails.  There 
is simply no medical evidence of record that etiologically 
links current hearing loss to his military service.  Rather, 
there is competent medical evidence specifically discounting 
this notion.  Specifically, the December 2007 VA compensation 
examiner's opinion clearly states that the Veteran's current 
hearing loss is not due to noise trauma in the army and that 
the hearing loss is "less likely as not caused by or a 
result of noise trauma in the army."  So, even acknowledging 
there is proof of the Veteran's claimed disability, and even 
assuming he experienced acoustic trauma during service in the 
manner alleged, there still is no competent medical evidence 
of a nexus or relationship between that acoustic trauma 
during service and his current hearing loss disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).

The mere fact that he did not have indications of hearing 
loss when separating from service, or even within one year of 
separation, is not altogether dispositive of his claim.  The 
laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish 
entitlement to service connection.  Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Rather, it is only required that 
the Veteran currently have sufficient hearing loss to meet 
the threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability by VA standards (which, as 
mentioned, the Board is for purposes of this decision is 
assuming that he does), and that he have competent evidence 
etiologically linking his current hearing loss to his 
military service, which unfortunately, he does not.  See 
again Hensley.



Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatolgy after service.  See 38 U.S.C.A. § 
1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  Again, there is no history of 
complaint, treatment, or diagnosis of the Veteran's current 
hearing loss disability during service.  Overall, the 
evidence of record does not support his claim. 

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss.  So there is no reasonable doubt to resolve in 
the Veteran's favor, and this claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for bilateral hearing loss is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


